                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS


                                                        )
                                                        )
  DARNELL E. WILLIAMS and YESSENIA M.                   )
  TAVERAS,                                              )
                                                        )
                 Plaintiffs,                            )
                                                        )       Civil Action No. 16-11949-LTS
                     v.                                 )
                                                        )
  ELISABETH DEVOS in her official capacity as           )
  Secretary of the United States Department of          )
  Education,                                            )
                                                        )
                 Defendant.                             )

             MOTION BY THE COMMONWEALTH OF MASSACHUSETTS
            TO COMPEL COMPLIANCE WITH THIS COURT’S ORDER OR,
                    IN THE ALTERNATIVE, TO INTERVENE

       The Commonwealth of Massachusetts (the “Commonwealth”), by and through the Office

of Attorney General Maura Healey, respectfully moves to compel compliance with the Court’s

Order in this matter, Dkt. No. 99 (the “Order”), pursuant to Federal Rules of Civil Procedure 71,

or, in the alternative, to intervene pursuant to Federal Rules Civil Procedure 24 as a plaintiff-

intervenor in this action.

       The motion to compel compliance pursuant to Rule 71 should be granted because the

Secretary of Education (the “Secretary”) refuses to comply with the Order that the letter from

Attorney General Healey to the Secretary dated November 30, 2015 regarding Corinthian

College, Inc. (“the DTR”) invoked a borrower defense proceeding on behalf of the borrowers

listed in Exhibit 4 to the DTR. The Order’s Conclusion was straightforward:

       the Court determines that the DTR invoked a borrower defense proceeding on
       behalf of the people listed on Exhibit 4, including Williams and Taveras; that such

                                                  1
       a request was within Attorney General Healey’s authority to make; that such a
       request was not precluded by federal regulations, even in the absence of an
       attachment of a personal request emanating from each individual borrower; and that
       certification, without consideration of Attorney General Healey’s DTR submission,
       was arbitrary and capricious.

Dkt. No. 99 at 29.

       Nevertheless, and contrary to the Order, the Secretary continues to maintain that the DTR

has not invoked a borrower defense proceeding on behalf of the people listed in Exhibit 4, other

than the two named Plaintiffs. A motion to enforce pursuant to Rule 71 is appropriate because

the Commonwealth is a non-party granted relief in the Order and the Secretary is not in

compliance with the Order. See Fed. R. Civ. P. 71. The Attorney General is the chief law

enforcer in the Commonwealth and has an important interest in having her authority to invoke

borrower defenses on behalf of defrauded Massachusetts students vindicated.

       In the alternative, intervention is warranted as of right because the motion was

brought timely after the Commonwealth learned that the Secretary was not in compliance

with the Order and governing law as declared by the Court and because of important

interests described above. See Fed. R. Civ. P. 24(a)(2). Finally, even if the Court finds

that intervention is not warranted as of right, it should grant the Commonwealth

permissive leave to intervene because its claims share common questions of law and fact

with Plaintiffs’ complaint. See Fed. R. Civ. P. 24(b)(1)(B).

       Pursuant to Local Rule 7.1(b)(1), the grounds for the Commonwealth’s motion are set

forth with specificity in the memorandum of law filed herewith.

       WHEREFORE, the Commonwealth of Massachusetts respectfully request that the Court

grant its motion to enforce compliance with the Court’s Order, on the alternative, its motion to

intervene.



                                                 2
                           REQUEST FOR ORAL ARGUMENT

       The Commonwealth believes that oral argument may assist the Court and accordingly

requests a hearing on the motion.

                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       The undersigned counsel for the Commonwealth certifies that he has conferred by

telephone with counsel for Plaintiffs on February 22, 2019, and Defendant on February 25, 2019

to resolve or narrow the issue addressed in this motion. Plaintiffs assent to the Commonwealth’s

motion. Defendant notified the Commonwealth on February 26, 2019, that she opposes the

Commonwealth’s motion.



                                                    Respectfully submitted,

                                                    COMMONWEALTH OF MASSACHUSETTS
                                                    ATTORNEY GENERAL MAURA HEALEY

                                                    /s/ Timothy S. Hoitink

                                                    Glenn S. Kaplan (BBO No. 567308)
                                                    Timothy S. Hoitink (BBO No. 672661)
                                                    Assistant Attorneys General
                                                    Insurance and Financial Services Division
                                                    Public Protection and Advocacy Bureau
                                                    Office of the Attorney General
                                                    One Ashburton Place
                                                    Boston, MA 02108
                                                    (617) 963-2453 (Kaplan)
                                                    (617) 963-2465 (Hoitink)
                                                    Glenn.Kaplan@mass.gov
Dated: February 26, 2019                            Timothy.Hoitink@mass.gov




                                               3
                                 CERTIFICATE OF SERVICE

        I, Timothy S. Hoitink, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants by
First Class Mail.


       Dated: February 26, 2019                        /s/ Timothy S. Hoitink            x
                                                       Timothy Hoitink




                                                  4
